Citation Nr: 0507643	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-28 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
degenerative disc disease L4-5 and L5-S1 (low back 
disability), to include as secondary to the service-connected 
residuals of a fractured right ankle.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
In an October 2002 rating decision, the RO denied service 
connection for a low back disability, to include as secondary 
to the service-connected right ankle disability; granted 
service connection for right and left knee disabilities, each 
evaluated as 10 percent disabling; and continued a 10 percent 
evaluation for the service-connected right ankle disability.  
By a separate rating decision, dated in March 2003, the RO 
denied service connection for sleep apnea, a sinus condition, 
and a lung condition.  The RO sent the veteran letters to 
this effect in October 2002, and in March 2003, respectively, 
along with a copy the rating decisions and notice of his 
appellate rights.

In April 2003, the veteran filed a notice of disagreement 
(NOD) that contested only the denial of the claims for a low 
back disability, sleep apnea, a sinus condition, and a lung 
condition.  In July 2003, the RO furnished the veteran 
statements of the case (SOC) that addressed each of these 
claims.  In September 2003, the veteran submitted his 
substantive appeal (VA Form 9), wherein he checked the box 
documenting that he wanted to appeal all issues listed on the 
SOCs.

The Board observes that the claim of entitlement to service 
connection for a low back disability, to include on a 
secondary basis, was previously denied by the Board in a 
decision dated in June 1997.  In rating decision of October 
2002, the RO implicitly reopened this claim and denied the 
claim for entitlement to service connection for a low back 
disability on the merits.  However, based on the ruling in 
Barnett, the Board must initially determine whether the 
veteran has presented new and material evidence sufficient to 
reopen the claim for service connection for a low back 
disability, including on a secondary basis.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  Thus, given the holding in Jackson, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened; and there is no prejudice 
to the appellant's ability to present his (or her) case when 
the Board addresses the issue of whether the claim should be 
reopened rather than addressing the reopened claim on the 
merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  Hence, the Board construes the veteran's back 
claim as an attempt to reopen a finally decided claim, which 
requires the submission of new and material evidence as 
prescribed by 38 U.S.C.A. § 5108.

Accordingly, the issues are as listed on the cover page of 
this decision.

In May 2004, the veteran, accompanied by his representative, 
testified at a hearing conducted by the undersigned Veterans 
Law Judge.

The issues of service connection for sleep apnea, a lung 
condition and a sinus condition, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1997 decision, the Board denied the veteran's 
claim of service connection for a low back disability, as 
secondary to his service-connected right ankle disability.  
Reconsideration of this Board decision has not been 
requested, on motion, by the veteran or his representative, 
or by the Board.

2.  The evidence received into the record since the June 1997 
Board decision denying service connection for a low back 
disability, as secondary to the service-connected right ankle 
disability, is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.

3.  The medical evidence shows that a low back disability, 
including degenerative disc disease of the lumbosacral spine, 
was not present in service and is not related to an in-
service disease or injury, or a service-connected disorder.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence since 
the June 1997 Board decision denying service connection for 
degenerative disc disease at L4-5 and L5-S1, as secondary to 
the service-connected residuals of a fractured right ankle, 
and the claim for this benefit is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (2004).

2.  Degenerative disc disease at L4-5 and L5-S1 was not 
incurred in or aggravated by active service; nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In addition, the VCAA states that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  VA has amended its regulations to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  

The records reflects that the veteran and his representative 
were provided with a copy of ratings decisions of October 
2002 and April 2004, the July 2003 Statements of the Case, 
and VA letters dated in June and July of 2002 and in 
September 2003.  By way of these documents, the veteran was 
informed of what constituted new and material evidence as 
well as the requirements for establishing service connection 
on a primary and secondary basis, and the evidence needed to 
support his low back claim.  Thus, these documents 
collectively provided notice of the laws and regulations, the 
cumulative evidence already of record, and reasons and bases 
for the determinations made regarding each claim, which the 
Board construes as reasonably informing the veteran of the 
information and evidence not of record that is necessary to 
substantiate his low back claim.

In letters dated in June and July of 2002, and in September 
2003, VA informed the veteran of the VCAA and VA's obligation 
under the act and also provided the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  These letters 
provided notice of the types of evidence needed to reopen a 
previously denied claim and to substantiate his claim of 
service connection on a primary and secondary basis, as well 
as the types of evidence VA would assist him in obtaining.  
The veteran was informed of his responsibility to identify, 
or submit directly to VA medical evidence that tended to show 
a currently disability, evidence of a disease or injury in 
service, and medical evidence of a link between his current 
disability and service or a service-connected disability.  
The veteran was also instructed to obtain and submit non-VA 
treatment records, or VA would obtain the private treatment 
records he identified as related to his claim, provided he 
completed, signed and returned, the enclosed VA Forms 21-4121 
to authorize VA to obtain them on his behalf.  The letters 
also informed the veteran that he could send any information 
describing additional evidence that he wanted VA to obtain, 
or he could send such evidence directly to VA.  Thus, the 
discussion contained in these letters furnished the veteran 
notice of the evidence he still needed to send to VA, the 
evidence VA would assist him in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
evidence that he possessed or knew of that could help to 
support a reopening of his claim, as well as to substantiate 
his claim for service connection.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

With respect to the duty to assist, as regards the claim of 
service connection (on a primary and secondary basis) for a 
low back disability, to include a request to reopen a 
previously denied claim, VA obtained all treatment records 
identified as related to the veteran's claim, as well as 
other documents submitted in support of his claim.  In this 
context, the veteran's service medical records, VA treatment 
records and reports of VA examinations, and lay statements 
from the veteran's friends and fellow servicemen.  Finally, 
the veteran was afforded an opportunity to testify before the 
undersigned Veterans Law Judge in May 2004.  There is no 
record of the veteran or his representative having asserted 
that there is additional evidence to be obtained or that 
there was a request for assistance that not acted upon in the 
connection with the claim for a low back disability.  
Accordingly, VA has complied with the duty to assist.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

II.  New and Material Evidence 

The veteran is seeking to reopen a claim of entitlement to 
service connection for a low back disability, as secondary to 
the service-connected right ankle disability, which was 
previously denied by the Board in a June 1997 decision.  In 
June 2002, the veteran filed his application to reopen this 
claim.  As such the application to reopen was received after 
August 29, 2001, and thus the amended version of 38 C.F.R. 
§ 3.156(a) is for application in this case.  See 66 Fed. Reg. 
45620-45630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2004)).

The record reflects that the evidence on file at the time of 
the June 1997 Board decision consists of service medical 
records, VA examination reports, VA outpatient treatment 
records, lay statements, and sworn testimony of the veteran.  
Based on this evidence, the Board determined that the record 
contained no competent medical evidence that showed a nexus 
between the veteran's current back disability and the 
service-connected residuals of a fractured right ankle.  As a 
result, the Board denied, as not well-grounded, the veteran's 
claim of entitlement to service connection for a low back 
disability, as secondary to the service-connected right ankle 
condition.

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103(a), 7104(a).  Because the record 
does not reflect that the veteran or his representative, or 
the Board requested reconsideration of the June 1997 Board 
decision, the decision is final based on the evidence then of 
record.  Id.

Generally, a claim that has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7104(b) (2002); see also Hayslip v. Principi, 364 F.3d 1321 
(Fed. Cir. 2004).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Evans v. Brown, 9 Vet. App. 
273 (1996).  The Board is also required to given 
consideration to all of the evidence received since the last 
disallowance of the claim on any basis, and in this case 
since the Board decision dated in June 1997.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The evidence associated with the claims folder since the June 
1997 Board decision includes the veteran's medical records 
from the veteran's VA treatment, VA examinations conducted in 
connection with his claim, statements from the veteran's 
friends and fellow servicemen, the veteran's testimony before 
the Board, and statements by or on behalf of the veteran.  Of 
particular significance is a VA outpatient follow-up 
examination conducted in December 2003 indicating that the 
veteran may have injured his back during a parachute jump in 
service.

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claim, specifically whether the 
veteran's current back condition had its onset during 
service.  This piece of evidence is not merely cumulative of 
the earlier medical evidence.  This is so because the earlier 
medical evidence does not contain medical evidence tending to 
suggest the veteran's current low back condition relates to 
an injury sustain in service.  Presuming the credibility of 
this evidence, it is new and material as contemplated by 
38 C.F.R. § 3.156(a) (effective from August 29, 2001) and 
provides a basis to the reopen the veteran's claim for 
service connection for a low back disability, to include as 
secondary to the service-connected right ankle condition.  
38 U.S.C.A. § 5108.

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for a low back disability is reopened.  The Board 
recognizes that the veteran's claim was decided by the RO on 
a de novo basis, a different approach from the used by the 
Board.  However, given that the RO denied the veteran claim 
under that basis of adjudication, and in light of the Board's 
decision to reopen the veteran's claim on the basis of the 
submission of new and material evidence, the Board determines 
that the veteran will not be prejudiced by its decision.  
Bernard v. Brown, supra.


III.	Entitlement to service connection for degenerative 
disc disease L4-5 and L5-S1, to include as secondary 
to the service-connected residuals of a fractured 
right ankle

The veteran in this case seeks service connection for a low 
back disability as secondary to the service-connected 
residuals of a fractured right ankle.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If certain 
conditions, including arthritis, manifest to a degree of 10 
percent within one year after separation from service, such 
conditions may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In this case, it is clear that the veteran has been diagnosed 
as having degenerative disc disease L4-5 and L5-S1.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
condition had its onset during service or within one year of 
service, or whether this condition is secondary to the 
veteran's service-connected right ankle disability.  

The service medical records in this case show no complaints 
or treatment related to the veteran's back in service.  
Additionally, there is no evidence of arthritis related to 
the veteran's back within one year of service.  Rather, the 
veteran reports that he began to develop low back pain during 
the mid-1970's chiefly associated with lifting and turning 
his back.  He was seen and treated by a chiropractor at the 
time. 

VA treatment records dated after service note low back pain 
and lumbar spondylosis variously throughout the records.  Low 
back pain and a findings compatible with prominent 
degenerative disc disease at L4-5 and L5-S1 were found 
beginning in 1995.  No nexus to the veteran's active duty 
service or his service-connected right ankle disability is 
mentioned in these records.

In August 1995, the veteran was afforded a formal VA 
examination in connection with his claim.  The examiner noted 
that the veteran complained of low back pain starting in the 
nid-1970's related to lifting and turning of his back.  The 
examiner noted the veteran's previous chiropractic care.  
During the examination, the veteran reported that he had also 
developed occasional episodes of sharp pain radiating down 
the posterior right buttock into the upper right posterior 
thigh.  The examiner noted that the veteran had been seen at 
VA over the past year and has been given a 3/8 inch heel 
lift, for use in his right, and a cane.  After a physical 
examination of the veteran, the examiner diagnosed the 
veteran with chronic low back pain, etiology unkown.  On the 
question of connection to service, the examiner stated "I am 
unable to state that there is a definite correlation between 
the patient's symptoms and his history of this previous 
fractured right fibula."

The veteran was next afforded a VA examination in September 
2002.  During this examination, the veteran complained of 
constant low back pain prior to receiving a shoe lift and 
intermittent pain after receiving the same.  He also 
complained of pain radiating into the right posterior leg to 
the level of the right knee, with occasional numbness since 
service.  The examiner noted that veteran took medication for 
his back pain and used an elastic support for his low back.  
X-rays of the lumbar spine revealed mild disc space narrowing 
at L4/5 and L5/S1 with some degenerative changes.  After 
examining the veteran, the examiner stated that "mild 
degenerative changes [of] the right [ankle] are not likely to 
have affected the low back."  The examiner also went on to 
note that there was no leg length inequality.

In December 2003, the veteran was seen at VA for an 
orthopedic follow-up.  In that examination, the VA physician 
noted that the veteran had injured his right ankle during a 
parachute jump in service and speculated that "[I]t is 
conceivable that he did injure his back at that particular 
time, since he has no history of other back injury."  A note 
was made to follow-up with the veteran.

Finally, the veteran was afforded a final VA examination in 
February 2004, with an addendum to this reported dated in 
March 2004.  After examining the veteran, the examiner stated 
"[a]s to the effect of the service-connected disabilities on 
the veteran's low back problem, it is as likely as not that 
there is no connection.  This veteran has rather significant 
degenerative joint and disc disease, which again is as likely 
as not not related to his service-connected disabilities.  In 
the March 2004 addendum, the examiner noted that he had 
reviewed the veteran's claims file and stated that "[i]t is 
my opinion that there is no relationship between the 
veteran's service-connected disabilities (neither direct 
cause or significant aggravation) and the veteran's 
degenerative joint disease/degenerative disc disease."  

Based on the foregoing, the Board finds that the weight of 
the evidence is against service connection for veteran's 
degenerative disc disease of the lumbar spine.  In this 
regard, the Board notes that in December 2003 a VA physician 
did note that is was possible that the veteran's back 
condition may have been the result of the same in-service 
parachute jump that resulted in his right ankle disability.  
Notably, however, the service medical records that are 
contemporaneous to the in-service right ankle injury contain 
no diagnosis or treatment for a low back disability, to 
include degenerative disc disease.  In fact, the veteran's 
examination at the time of the injury makes no reference to 
any symptoms or pathology concerning the back.  The June 1971 
separation examination also showed that the veteran's back 
was clinically evaluated as normal, indicating no injury, 
defect, or diagnosis involving the back.  Thus, when compared 
with the service medical records, it is evident that this 
physician's statement was couched in the language of 
possibility or conjecture.  Service connection, however, may 
not be based on a resort to speculation or even remote 
possibility.  The December 2003 opinion therefore, being 
speculative, cannot form a basis for a grant of service 
connection.  38 C.F.R. § 3.102 (2003).  See, e.g., Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).

The record contains no credible evidence that the veteran's 
back condition is in any way directly related to service.  
And, each of the remaining VA examiners, who specifically 
examined the veteran in light of his claim, either 
specifically ruled out a connection to the veteran's service-
connected right ankle condition or were silent on the 
question.

Service connection is therefore not warranted for 
degenerative disc disease of the lumbar spine.  Although the 
Board does not doubt the veteran's sincerity in believing 
that his condition is a result of his time in service, the 
Board notes that, as a layperson, the veteran is not by law 
competent to offer such a diagnosis or suggest a possible 
medical etiology for his condition; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Here, the clear 
weight of the medical evidence is against a finding that the 
veteran's current back condition is related to service or to 
his service-connected right ankle disability.  And, without 
credible medical evidence linking his condition with active 
duty service or a service-connected disability, there is no 
basis upon which to establish service connection.  Service 
connection for degenerative disc disease of the lumbar spine 
must therefore be denied.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for degenerative disc 
disease at L4-5 and L5-S1, as secondary to the service-
connected residuals of a fractured right ankle, is reopened.

Service connection for degenerative disc disease L4-5 and L5-
S1, to include as secondary to the service-connected 
residuals of a fractured right ankle, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the issues concerning entitlement to service connection 
for sleep apnea, and a sinus condition, and a lung condition 
must be remanded for further action.

The veteran reports that he currently suffers from sleep 
apnea, as well as from a sinus condition and a lung 
condition.  The veteran maintains that he has had symptoms of 
these conditions more or less continuously since service.  In 
this regard, the Board notes that in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002), the United States Court of 
Appeals for Veterans Claims (Court) has held that the veteran 
is competent to report that he has experienced a continuity 
of symptomatology.

The veteran's service medical records indicate that the 
veteran was seen on numerous occasions for tonsillitis, 
rhinitis, sore throats, runny nose and ear aches in service.  
He was noted to have hayfever in his discharge examination.  
In November 1992 the veteran was diagnosed with allergic 
rhinitis, then under good control because of a nasal inhaler.  
He was again diagnosed with allergic rhinitis in October 1999 
and May 2000.  And in February 2000, the veteran was 
diagnosed with chronic obstructive pulmonary disease (COPD).  
In addition, the record reflects that that the veteran has 
been diagnosed with sleep apnea in July 1998 and March 1999.  
The veteran contends, as he testified before the Board in May 
2004 that the various symptoms that he experienced in service 
were symptoms of the conditions that he has is currently 
suffering from.  The record, however, is silent on the 
question of nexus, and no VA examination has been afforded 
the veteran regarding these conditions.

Based on the foregoing, the Board finds that a VA examination 
is warranted to determine the current nature, extent and 
etiology of any lung or sinus condition, or sleep apnea found 
to be present, and to determine if the veteran's conditions 
are related to or had their onset during service.  Pursuant 
to the VCAA, such an examination is necessary to adjudicate 
this claim, and in the examination report, the examiner 
should offer an opinion as to the likelihood that any such 
condition found to be present is related to or had its onset 
during service.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2004).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any 
sinus or lung condition, or sleep apnea 
found to be present.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any sinus or lung disabilities, or sleep 
apnea found to be present.  If the 
examiner diagnoses the veteran as having 
any of these disabilities, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's disability or disabilities was 
caused by or had its onset during 
service.  In this regard, the examiner is 
specifically requested to comment on the 
veteran's symptoms in his service medical 
records, including tonsillitis, sore 
throats, runny nose, ear aches and 
hayfever in service, and state whether 
these are related to any current malady 
identified by the examiner.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
claim of entitlement to service 
connection for sleep apnea, a lung 
condition and a sinus condition.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


